 In the Matter ofMAHONEYMOTORCOMPANYandLODGE No. 1426,INTERNATIONAL ASSOCIATION OF MACHINISTS, A.F.OF L. ,Case No. R-2247.-Decided January 28, 1941Jurisdiction:automobile and petroleum products selling industry.Investigation and Certification of Representatives:existence of question: re-,fusal to accord recognition to the union ; election necessary.Unit Appropriatefor CollectiveBargaining:all auto machinists, mechanics,electricians, ignition men, radiator repair men, body and fender men, painters,grease-rack men, filling-station attendants, and all general garage help thatdo work in connection with the mechanical department of the Company,excluding all office and clerical employees, salesmen, delivery boys, and super-visors with the authority to hire and discharge ; agreement as to.Sifford c6Wadden,byMr. S. F. Wadden,of Sioux City; Iowa,for the Company.Mr. P. L. Sieiniller,of Des Moines, Iowa, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 17, 1940, Lodge No. 1426, International Association ofMachinists, herein called the Union, filed with the Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Mahoney Motor Company, SiouxCity, Iowa, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On December 23, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon clue notice.On December 27, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and29 N. L R. B, No. 40.224 MAHONEY MOTOR COMPANY225the Union.Pursuant to notice,a hearing was held on January 7,1941, at SiouxCity, Iowa,beforeLee Loevinger, the TrialExaminerduly designated by the Board.The Company was represented bycounsel, the Union by its representative; both participated in thehearing.Full opportunity to be heard,to examine and cross-examinewitnesses,and to,introduce evidence bearing on the issues wasafforded all parties.During the course of and at the close of thehearing, counsel for the Company filed motions to dismiss the petitionon the ground that the Company is not subject to the jurisdiction ofthe Board.The TrialExaminerreserved ruling thereon.The mo-tions are hereby denied.During the course of the, hearing counselfor the Company moved to introduce in evidence an exhibit markedas Company Exhibit No. 3. The Trial Examiner reserved ruling onthe admissibility of this exhibit.We hereby grant the motion ofthe Company to introduce in evidence Company Exhibit No. 3.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicialerrors werecommitted.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Mahoney Motor Companyis anIowa corporation with itsprincipal place of business at Sioux City, Iowa, where it is engagedin the business of buying and selling automobiles, automobile parts,,and petroleum products.-FrontMay 1, 1940, to October 31, 1940, the Company purchasednew cars, parts,accessories,petroleum products,and miscellaneousproducts, valued at $273,189.24, approximately 86 per cent of whichwere purchased by it from vendors outside the State of Iowa. Dur-ing thesame periodthe Company's retail sales of new automobilesamounted to approximately $253,900, about 14.3 per cent of whichrepresented sales made in Iowa to purchasers who live outside theState of Iowa.During the same period the Company sold parts andaccessories valued at approximately $81,447, approximately 8.3 percent of which represented sales of parts and accessories'delivered inIowa to customers who live outside the State of Iowa, and 1.3 percent of which- represented parts and accessories shipped by the Com-pany to points outside the State.During the same period the Com-pany sold used cars valued at about $193,770, approximately 16.1 percent of which represented used cars delivered in the State of Iowa to 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers who live outside the .State.The Company employs ap-proximately 80 employees.H. THE ORGANIZATION INVOLVEDLodge No. 1426, International Association of Machinists, is alabor organization affiliated with the American Federation of Labor.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive recognition to theUnion because it controverts the Union's claim to represent a major-ity of the employees in an appropriate unit.A ,statement of theRegional Director introduced in evidence at the hearing shows thatthe, Union represents a substantial number of employees in the unitalleged by it to be appropriate?We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF, THE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agreed at the hearing and we findthat all auto machinists, mechanics, electricians, ignition men, radia-tor repair men, body, and fender- men, painters, grease-rack men,filling-station attendants, and all general garage help that do workin connection with the mechanical department of the Company, ex-cluding all office and clerical employees, salesmen, delivery boys,and supervisors with the authority to hire and discharge, constitutea unit appropriate for the purposes of collective bargaining.Wefurther find'that such unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.'The Regional Director's statement shows that 30 employees whose names appear onthe Company pay roll of November 30, 1940,,have signed a petition authorizing the Unionto iepie'ent them.There are approximately 45 employees in the unit alleged by the Unionto be appropriate. MAHONEY MOTOR COMPANY227VI. THE DETERMINATION OF REPRESENTAT1VES-We find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Union stated that in the event the Board directed an election itin evidence at the hearing,, be used to determine eligibility to vote.The Company did not take any position with respect to the eligibilitydate.No reason appears why the pay roll for the period immediatelypreceding the date of our Direction should not be used to determineeligibility to vote in the election.We find that the employees of theCompany eligible to vote in the election shall be those employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, in.eluding employees who did not work during such pay-roll period because they were ill or on vacation and employees who were then orhave since been temporarily laid off, but excluding those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mahoney Motor Company, Sioux' City,Iowa, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All auto machinists, mechanics, electricians, ignition men, radia-tor repair men, body and fender men, painters, grease-rack men,filling-station attendants, and all general garage help that do workin connection with the mechanical department of the Company,excluding all office and clerical employees, salesmen, delivery boys,and supervisors with the authority to hire and discharge, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining413602-42-vol 29-16 228DECISIONS OF NATIONAL'LABOR RELATIONS BOARDwith Mahoney Motor Company, Sioux City, Iowa, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the (late of this Direction, under the direc-tion and supervision of the Regional Director for the EighteenthRegion, acting in this matter as agent of the National Labor Rela-tions Board,and subject to Article III, Section 9, of said Rules andRegulations,among all auto machinists,mechanics,electricians,ignition men,radiator repair men,body and fender men, painters,grease-rackmen, filling-station attendants, and all general helpthat do work in connection with the mechanical department of theCompany who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or on vaca-tion and employees who were then or have since been temporarilylaid off, but excluding all office and clerical employees,salesmen,delivery boys, supervisors with the authority to hire and discharge,and employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Lodge No.1426, International Association ofMachinists, affiliatedwith theAmerican Federation of Labor,for the purposes of collectivebargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe alcove Decision and Direction of Election.